Case 5:19-cv-02072-MCS-SP Document 60 Filed 11/16/20 Page 1 of 22 Page ID #:1624




 1   AFSHIN SIMAN
     LAW OFFICE OF AFSHIN SIMAN
 2   6210 Wilshire Blvd., Suite 211
     Los Angeles, CA 90048
 3   (424) 229-9778
     siman@simanlawfirm.com
 4
 5   Steven L. Woodrow*
     swoodrow@woodrowpeluso.com
 6   Patrick H. Peluso*
     ppeluso@woodrowpeluso.com
 7   Woodrow & Peluso, LLC
     3900 East Mexico Avenue, Suite 300
 8   Denver, Colorado 80210
     Telephone: (720) 213-0676
 9   Facsimile: (303) 927-0809
10   *Pro Hac Vice
11   Attorneys for Plaintiff and the Putative Class
12
13                     UNITED STATES DISTRICT COURT
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
15    MICHAEL TRUJILLO,                        Case No. 5:19-cv-02072 -MCS-SP
      individually and on behalf of all others
16    similarly situated,                      PLAINTIFF’S RESPONSE IN
                                               OPPOSITION TO
17                                             DEFENDANT’S MOTION FOR
                              Plaintiff,
18                                             JUDGMENT ON THE
                                               PLEADINGS
19      v.

20    FREE ENERGY SAVINGS                      Date: December 7, 2020
      COMPANY, d/b/a QUALITY                   Time: 9:00 AM
21                                             Judge: Hon. Mark C. Scarsi
      CONSERVATION SERVICES, a
22    Delaware limited liability company,      Place: Courtroom 7C
23                                             Complaint Filed: October 29, 2019
                              Defendant.
24                                             Trial Date: August 24, 2021
25
26
27
28
Case 5:19-cv-02072-MCS-SP Document 60 Filed 11/16/20 Page 2 of 22 Page ID #:1625




 1                              TABLE OF CONTENTS

 2   TABLE OF AUTHORITIES…………………………………………………….iii
 3
     I.     INTRODUCTION…………………………………………………………. 1
 4
     II.    BACKGROUND…………………………………………………………… 2
 5
 6   III.   ARGUMENT………………………………………………………………. 5
 7          A.   QCS ignores over 100 years of Supreme Court precedent, cited
 8               favorably in AAPC, that holds unconstitutional amendments are a
 9               nullity and, therefore, powerless to work any change to existing
10               statutes………………………………………………………………..6
11          B.   Try as it may, QCS cannot delete Justice Kavanaugh’s judgment
12               as to severability, of which Footnote 12 is part, and which
13               unambiguously contradicts QCS and the opinions reached in
14               Creasy and Lindenbaum……………………………………………..9
15          C.   The Supreme Court’s decision in Seila Law in no way supports
16               QCS’s argument…………………………………………………….12
17          D.   There is no question that Congress intended the robocall
18               restriction to remain valid………………………………….………15
19   IV.    CONCLUSION…………………………………………………………….16
20
21
22
23
24
25
26
27                   PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S
                          MOTION FOR JUDGMENT ON THE PLEADINGS
28                                          -ii-
Case 5:19-cv-02072-MCS-SP Document 60 Filed 11/16/20 Page 3 of 22 Page ID #:1626




 1                                     TABLE OF AUTHORITIES
 2   CASES
 3   Barr v. American Association of Political Consultants, Inc., No. 19-631,
 4         140 S. Ct. 2335, 207 L. Ed. 2d 784 (2020) ........................................... passim
 5   Creasy v. Charter Comms., Inc., --- F.3d ---, No. 2:20-CV-01199,
 6         2020 WL 5761117 (E.D. La. Sept. 28, 2020) .............................................1, 7
 7   Eberle v. People of State of Michigan, 232 U.S. 700, 34 S. Ct. 464,
 8         58 L. Ed. 803 (1914) .......................................................................................6
 9   Free Enter. Fund v. Pub. Co. Accounting Oversight Bd., 561 U.S. 477, 130 S. Ct.
10         3138, 177 L. Ed. 2d 706 (2010) ......................................................................7
11   Frost v. Corp. Comm’n, 278 U.S. 515, 49 S. Ct. 235,
12         73 L. Ed. 483 (1929) .............................................................................6, 7, 13
13   Katz v. Liberty Power Corp., LLC, No. 18-CV-10506-ADB,
14         2019 WL 4645524 (D. Mass. Sept. 24, 2019) .................................................4
15   Lindenbaum v. Reagly, LLC, No. 1:19-CV-2862, 2020 WL 6361915
16         (N.D. Ohio Oct. 29, 2020) .......................................................................1, 7, 8
17   Marks v. Crunch San Diego, LLC, 904 F.3d 1041, 1043 (9th Cir. 2018) .................2
18   Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 132 S. Ct. 740,
19         181 L. Ed. 2d 881 (2012) ................................................................................2
20   Seila Law, LLC v. Consumer Fin. Prot. Bureau, 140 S. Ct. 2183,
21         207 L. Ed. 2d 494 (2020) ........................................................................13, 14
22   Taylor v. KC VIN, LLC, No. 4:19-CV-00110-NKL, 2019 WL 6499140,
23         (W.D. Mo. Dec. 3, 2019) ................................................................................ 3
24   Wilson v. PH Phase One Operations L.P., No. CV DKC 18-3285,
25         2019 WL 4735483 (D. Md. Sept. 27, 2019) ...................................................4
26
27                         PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S
                                MOTION FOR JUDGMENT ON THE PLEADINGS
28                                                         -iii-
Case 5:19-cv-02072-MCS-SP Document 60 Filed 11/16/20 Page 4 of 22 Page ID #:1627




 1   STATUTES, RULES, AND OTHER SOURCES
 2   Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq. ..................................1
 3   Dodd-Frank Wall Street Reform and Consumer Protection Act,
 4          124 Stat. 1376 ................................................................................................13
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                          PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S
                                 MOTION FOR JUDGMENT ON THE PLEADINGS
28                                                            -iv-
Case 5:19-cv-02072-MCS-SP Document 60 Filed 11/16/20 Page 5 of 22 Page ID #:1628




 1                MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.    INTRODUCTION
 3         Seeking to avoid this lawsuit challenging its serial violations of the
 4   Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (“TCPA” or the
 5   “Act”), Defendant Free Energy Saving Company, LLC d/b/a Quality Conservation
 6   Services (“QCS” or “Defendant”) moves this Court for judgment on the pleadings.1
 7   To hear QCS tell it, the Supreme Court’s recent decision in Barr v. American
 8   Association of Political Consultants, Inc. (“AAPC”), 140 S. Ct. 2335, 2343, 207 L.
 9   Ed. 2d 784 (2020), nullified the entirety of the TCPA from the time the Act was
10   amended in 2015 (the “2015 Amendment”) until the date of judgment in AAPC on
11   remand—thereby depriving this Court of subject matter jurisdiction.
12         QCS’s reasoning falls apart. Far from declare the last 5 years of the TCPA
13   unconstitutional, AAPC did just the opposite. Indeed, QCS turns AAPC on its head,
14   overlooking the express language of the AAPC’s judgment as to severability, QCS
15   insists that the TCPA simply was without force between 2015 and the date
16   judgment is entered in AAPC.
17         While QCS’s lawyers have convinced two district courts to agree,2 this Court
18   should refuse to be the third. The decisions in Creasy and Lindenbaum ignore over
19   100 years of Supreme Court precedent, cited favorably in AAPC, that holds
20   unconstitutional amendments are a nullity and are “powerless to work any change
21   to existing statutes.” Likewise, QCS gives short shrift to the actual language of
22
     1
23     QCS filed a Motion to Partially Stay this case (dkt. 40) which was denied on
     November 2, 2020. (Dkt. 54.) QCS has also filed a Motion for Partial Summary
24   Judgment (dkt. 58.)—all in an effort to avoid engaging in discovery and being made
     to answer for its violations of the law.
25   2
       See Creasy v. Charter Comms., Inc., --- F.3d ---, No. 2:20-CV-01199, 2020 WL
26   5761117 (E.D. La. Sept. 28, 2020) (“Creasy”) and Lindenbaum v. Reagly, LLC, No.
     1:19-CV-2862, 2020 WL 6361915 (N.D. Ohio Oct. 29, 2020) (“Lindenbaum”).
27                     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S
                            MOTION FOR JUDGMENT ON THE PLEADINGS
28                                             -1-
Case 5:19-cv-02072-MCS-SP Document 60 Filed 11/16/20 Page 6 of 22 Page ID #:1629




 1   AAPC and its judgment with respect to severability—which was endorsed by seven
 2   of the justices—all while placing undue weight on Seila Law LLC v. CFPB, a recent
 3   severability decision that doesn’t actually support its extreme reading of the law.
 4   Finally, and as Justice Kavanaugh explains, it cannot be disputed that “[T]he
 5   people’s representatives have made crystal clear that robocalls must be restricted.”
 6   AAPC, 140 S. Ct. at 2356. QCS’s approach, as endorsed by Creasy and
 7   Lindenbaum, seeks to override legislative intent and impermissibly rewrite the
 8   TCPA out of existence.
 9         In short, and as explained further below, Creasy and Lindenbaum were
10   incorrectly decided, and the Court should refuse to grant judgment on the pleadings.
11   II.   BACKGROUND
12         Before explaining the legal infirmities that undermine QCS’s argument, a
13   brief review of the TCPA and the arguments that brought us here is helpful.
14   The TCPA, in Effect Since 1991, was Amended in 2015
15         In 1991, “[v]oluminous consumer complaints about abuses of telephone
16   technology—for example, computerized calls dispatched to private homes—
17   prompted Congress to pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 565 U.S.
18   368, 370–71, 132 S. Ct. 740, 744, 181 L. Ed. 2d 881 (2012) (“Congress determined
19   that federal legislation was needed because telemarketers, by operating interstate,
20   were escaping state-law prohibitions on intrusive nuisance calls.”); see also Marks
21   v. Crunch San Diego, LLC, 904 F.3d 1041, 1043 (9th Cir. 2018), cert. dismissed,
22   139 S. Ct. 1289, 203 L. Ed. 2d 300 (2019) (explaining that “[t]elemarketing sales
23   had ‘skyrocketed to over $435 million in 1990,’ which was a ‘fourfold increase
24   since 1984.’”) (citing 137 Cong. Rec. S16,971 (daily ed. June 27, 1991) (statement
25   of Rep. Pressler)).
26
27                     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S
                            MOTION FOR JUDGMENT ON THE PLEADINGS
28                                             -2-
Case 5:19-cv-02072-MCS-SP Document 60 Filed 11/16/20 Page 7 of 22 Page ID #:1630




 1         Despite the law’s enactment and steady enforcement over the past several
 2   decades, incessant telemarketing continues to this day. As explained by the Court in
 3   AAPC, “[t]he Federal Government receives a staggering number of complaints
 4   about robocalls—3.7 million complaints in 2019 alone. The States likewise field a
 5   constant barrage of complaints. For nearly 30 years, the people’s representatives in
 6   Congress have been fighting back…[t]he Telephone Consumer Protection Act of
 7   1991, known as the TCPA, generally prohibits robocalls to cell phones and home
 8   phones.” 140 S. Ct. at 2343.
 9   TCPA Defendants challenged the constitutionality of the government-debt
10   exception
11         Despite the generally longstanding prohibition on robocalls, in 2015
12   Congress amended the TCPA as part of the Bipartisan Budget Act to “allow
13   robocalls that are made to collect debts owed to or guaranteed by the Federal
14   Government, including robocalls made to collect many student loan and mortgage
15   debts.” Id. In response, TCPA defendants began mounting legal challenges,
16   claiming that the 2015 Amendment violated the First Amendment to the
17   Constitution by favoring certain speech. For a remedy, they asked these courts to
18   declare the entire Act unconstitutional.
19         In response, multiple courts partly agreed and found that the government debt
20   collection violated the First Amendment. At the same time, these courts also found
21   that the exception, having been added in 2015, is severable in light of the TCPA’s
22   severability clause and does nothing to negate liability under the otherwise valid
23   robocall prohibitions while it was supposedly in effect. See, e.g., Taylor v. KC VIN,
24   LLC, No. 4:19-CV-00110-NKL, 2019 WL 6499140, at *16 (W.D. Mo. Dec. 3,
25   2019) (“Given the general presumption in favor of severability, the apparent
26   Congressional intent that the unconstitutional provision be severed, and the TCPA’s
27                     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S
                            MOTION FOR JUDGMENT ON THE PLEADINGS
28                                              -3-
Case 5:19-cv-02072-MCS-SP Document 60 Filed 11/16/20 Page 8 of 22 Page ID #:1631




 1   demonstrated ability to be fully operative without the severed provision, the Court
 2   finds the government-debt exception is severable. Other courts have found the
 3   same.”) (citing Perrong v. Liberty Power Corp., 411 F. Supp. 3d 258, 268 (D. Del.
 4   2019) (“There is no evidence that Congress would not have enacted the TCPA
 5   without the exception for government debt.”); Wilson v. PH Phase One Operations
 6   L.P., No. CV DKC 18-3285, 2019 WL 4735483 (D. Md. Sept. 27, 2019); Katz v.
 7   Liberty Power Corp., LLC, No. 18-CV-10506-ADB, 2019 WL 4645524 (D. Mass.
 8   Sept. 24, 2019)).
 9   The Supreme Court in AAPC severed the government debt collection exception
10   but upheld the remainder of the TCPA
11         The issue eventually reached the Supreme Court in AAPC. Examining the
12   nature of the 2015 Amendment, the plurality Opinion explained that:
13         In short, the robocall restriction with the government-debt exception is
14         content-based. Under the Court's precedents, a “law that is content
15         based” is “subject to strict scrutiny.” Reed, 576 U.S., at 165, 135 S.Ct.
16         2218. The Government concedes that it cannot satisfy strict scrutiny to
17         justify the government-debt exception. We agree.
18   AAPC, 140 S. Ct. at 2347. “Having concluded that the 2015 government-debt
19   exception created an unconstitutional exception to the 1991 robocall restriction,”
20   the AAPC Court’s analysis turned to “whether to invalidate the entire 1991 robocall
21   restriction, or instead to invalidate and sever the 2015 government-debt exception.”
22   Id. at 2348. Expressly rejecting AAPC’s assertion that the entire 1991 robocall
23   restriction was unconstitutional, the Court addressed whether the 2015 Amendment
24   could be severed from the rest of the statute, ultimately concluding that “the text of
25   the Communications Act’s severability clause requires that the Court sever the 2015
26
27                       PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S
                              MOTION FOR JUDGMENT ON THE PLEADINGS
28                                              -4-
Case 5:19-cv-02072-MCS-SP Document 60 Filed 11/16/20 Page 9 of 22 Page ID #:1632




 1   government-debt exception from the remainder of the statute.” Id. at 2353–54.3
 2          This didn’t end the analysis, however. Explaining that, “[t]his is an equal-
 3   treatment case, and equal-treatment cases can sometimes pose complicated
 4   severability questions,” Justice Kavanaugh’s opinion additionally addressed the
 5   appropriate remedy, namely whether to “extend benefits or burdens, rather than
 6   nullifying the benefits or burdens.” Id. at 2354. Observing that “[t]he government-
 7   debt exception is a relatively narrow exception to the broad robocall restriction, and
 8   severing the government-debt exception does not raise any other constitutional
 9   problems,” Justice Kavanaugh concluded his opinion with the following holding:
10          [A]s we have explained, severing the 2015 government-debt exception
11          cures the unequal treatment and constitutes the proper result under the
12          Court’s traditional severability principles. In short, the correct result
13          in this case is to sever the 2015 government-debt exception and leave
14          in place the longstanding robocall restriction.
15   Id. at 2355 (emphasis added).
16          Ignoring this language entirely, QCS claims that the AAPC decision actually
17   requires the opposite conclusion. As explained below, this Court should deny its
18   Motion for Judgment on the Pleadings.
19   III.   ARGUMENT
20          QCS ignores binding Supreme Court precedent that holds unconstitutional
21   amendments are powerless to change existing statutes and fails to accord sufficient
22   weight to Justice Kavanaugh’s specific ruling that the robocall prohibition remained
23   in effect. Likewise, QCS’s reliance on Seila Law is misplaced, and the Court should
24   reject its invitation to rewrite the TCPA in a way Congress plainly never intended.
25
     3
      The Court additionally explained that the 2015 Amendment would’ve been
26   severable under a presumption of severability. AAPC, No. 19-631, 18.
27                     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S
                            MOTION FOR JUDGMENT ON THE PLEADINGS
28                                             -5-
Case 5:19-cv-02072-MCS-SP Document 60 Filed 11/16/20 Page 10 of 22 Page ID #:1633




  1         A.     QCS ignores over 100 years of Supreme Court precedent, cited
  2                favorably in AAPC, that holds unconstitutional amendments are a
  3                nullity and, therefore, powerless to work any change to existing
  4                statutes.
  5         The first problem for QCS is that “an unconstitutional statutory amendment
  6   ‘is a nullity’ and ‘void’ when enacted, and for that reason has no effect on the
  7   original statute.” AAPC, 140 S. Ct. at 2353 (citing Frost v. Corp. Comm’n, 278 U.S.
  8   515, 527, 49 S. Ct. 235, 239, 73 L. Ed. 483 (1929); Marbury v. Madison, 5 U.S.
  9   137, 2 L. Ed. 60 (1803)). Put simply, unconstitutional amendments have no impact
 10   on the original statute. As the Supreme Court explained in Frost:
 11         Here it is conceded that the statute, before the amendment, was entirely
 12         valid. When passed, it expressed the will of the Legislature which
 13         enacted it. Without an express repeal, a different Legislature undertook
 14         to create an exception, but, since that body sought to express its will by
 15         an amendment which, being unconstitutional, is a nullity and, therefore,
 16         powerless to work any change in the existing statute, that statute must
 17         stand as the only valid expression of the legislative intent.
 18   Frost, 278 U.S. 515, 526–27 (explaining further that “no law can be changed or
 19   repealed by a subsequent act which is void because unconstitutional. An act which
 20   violates the Constitution has no power and can, of course, neither build up nor tear
 21   down. It can neither create new rights nor destroy existing ones. It is an empty
 22   legislative declaration without force or vitality.”) (citing In Carr, Auditor, v. State
 23   ex rel. Coetlosquet, 127 Ind. 204, 215, 26 N. E. 778, 781 (11 L. R. A. 370, 22 Am.
 24   St. Rep. 624)); see also Eberle v. People of State of Michigan, 232 U.S. 700, 705,
 25   34 S. Ct. 464, 465, 58 L. Ed. 803 (1914) (“[I]n the case at bar the original local
 26   option law of 1889 had been held to be constitutional as a whole, and its validity
 27                     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S
                             MOTION FOR JUDGMENT ON THE PLEADINGS
 28                                              -6-
Case 5:19-cv-02072-MCS-SP Document 60 Filed 11/16/20 Page 11 of 22 Page ID #:1634




  1   could not be impaired by the subsequent adoption of what were in form
  2   amendments, but, in legal effect, were mere nullities.”)4.
  3         QCS’s Motion for Judgment on the Pleadings makes no mention of Frost or
  4   Eberle, nor of AAPC’s favorable treatment of both cases. The silence speaks
  5   volumes. QCS has no persuasive answer to this authority because it plainly holds
  6   that an unconstitutional amendment, like the TCPA’s government debt-collection
  7   provision added to the statute in 2015, “is an empty legislative declaration without
  8   force or vitality.” Had the TCPA not existed as a constitutional law prior to the
  9   amendment, QCS’s position might carry more weight5; however, it is undisputed
 10   that the TCPA was constitutional prior to the addition of the government debt
 11   collection exception and that the amendment, added years later, is unconstitutional.
 12   As such, the 2015 amendment was “powerless to work any change in the existing
 13   [TCPA, and] that statute must stand as the only valid expression of the legislative
 14   intent.” Frost, 278 U.S. 515, 526–27.
 15         Though Judge Feldman’s decision in Creasy similarly makes no mention of
 16   either Frost or Eberle, Judge Gaughan admittedly attempted to distinguish Eberle in
 17   Lindenbaum. This Court should reject her analysis. First, the Lindenbaum decision
 18   failed to address Frost, which is even more on point than Eberle and plainly held
 19
 20
      4
 21     These authorities most closely adhere to the Supreme Court’s approach to
      severability more generally, which emphasizes judicial modesty. See Free Enter.
 22   Fund v. Pub. Co. Accounting Oversight Bd., 561 U.S. 477, 508, 130 S. Ct. 3138,
 23   3161, 177 L. Ed. 2d 706 (2010) (explaining that “when confronting a constitutional
      flaw in a statute, we try to limit the solution to the problem,” severing any
 24   “problematic portions while leaving the remainder intact.”) (citing Ayotte v.
 25   Planned Parenthood of Northern New Eng., 546 U.S. 320, 328–329, 126 S.Ct. 961,
      163 L.Ed.2d 812 (2006)).
 26   5
        See Section III.C., infra (citing Frost, 278 U.S. at 525).
 27                     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S
                             MOTION FOR JUDGMENT ON THE PLEADINGS
 28                                             -7-
Case 5:19-cv-02072-MCS-SP Document 60 Filed 11/16/20 Page 12 of 22 Page ID #:1635




  1   that “no law can be changed or repealed by a subsequent act which is void because
  2   unconstitutional.” 278 U.S. at 527 (Internal citations omitted).
  3         Second, Lindenbaum pointed out that in Eberle, a state Supreme Court had
  4   found the statute was initially constitutional, while in AAPC the U.S. Supreme
  5   Court determined constitutionality. This is a distinction without a difference: the
  6   inquiry is whether a statute that was previously constitutional had an amendment
  7   tacked on later that is unconstitutional but ultimately severed. It shouldn’t matter
  8   whether the Court that determined constitutionality in the first instance was State or
  9   Federal nor did this impact the AAPC decision.
 10         Third, Judge Gaughan incorrectly rejected the notion that an unconstitutional
 11   amendment is void ab initio. Lindenbaum, No. 1:19 CV 2862, 2020 WL 6361915,
 12   at *7 (N.D. Ohio Oct. 29, 2020). In doing so, she ignored Justice Kavanaugh’s
 13   explanation that “an unconstitutional statutory amendment ‘is a nullity’ and ‘void’
 14   when enacted, and for that reason has no effect on the original statute.” AAPC, 140
 15   S. Ct. at 2353 (emphasis added). Judge Gaughan responds that the amendment
 16   couldn’t actually be void ab initio because Footnote 12, discussed in greater detail
 17   in the next section, specified that the decision reached as to severability wouldn’t be
 18   used to penalize those who made government-debt collection calls during the time
 19   the amendment was operative on the (mistaken) belief that the exception comported
 20   with the Constitution. If the amendment was never operative at all, then per Judge
 21   Gaughan’s reasoning there would be no basis for treating it as having been
 22   operative with respect to anyone during the period before it was declared
 23   unconstitutional.
 24         While Judge Gaughan raises an interesting question as to whether Justice
 25   Kavanuagh’s Footnote 12 should have gone so far as to shield government debt
 26   collectors who relied on the facial validity of the exception for the calls they made
 27                       PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S
                               MOTION FOR JUDGMENT ON THE PLEADINGS
 28                                              -8-
Case 5:19-cv-02072-MCS-SP Document 60 Filed 11/16/20 Page 13 of 22 Page ID #:1636




  1   (together with potential doubts about the enforceability of this provision), the
  2   existence of this language in the Footnote, which Judge Gaughan otherwise
  3   considers “orbiter dicta”, shouldn’t be used to negate over 100 years of
  4   jurisprudence holding firmly that unconstitutional amendments are a nullity when
  5   enacted and are powerless to impact otherwise pre-existing constitutional statutes.6
  6         In sum, Eberle and Frost, as recognized expressly in AAPC, are good law,
  7   and an amendment that is added to an otherwise pre-existing constitutional law that
  8   is later severed on grounds that it is unconstitutional does not act to poison the
  9   entirety of the statute during the time the amendment was in effect. Rather, absent
 10   an express repeal of the law, the statute as it existed pre-amendment “must stand as
 11   the only valid expression of the legislative intent.” Because QCS’s position
 12   undeniably contradicts such intent, this Court should refuse to adopt it.
 13         B.     Try as it may, QCS cannot delete Justice Kavanaugh’s judgment
 14                as to severability, of which Footnote 12 is part, and which
 15                unambiguously contradicts QCS and the opinions reached in
 16                Creasy and Lindenbaum.
 17         Relatedly, QCS takes great pains to discount Footnote 12 of Justice
 18   Kavanuagh’s plurality opinion, which states:
 19         As the Government acknowledges, although our decision means the
 20         end of the government-debt exception, no one should be penalized or
 21         held liable for making robocalls to collect government debt after the
 22         effective date of the 2015 government-debt exception and before the
 23         entry of final judgment by the District Court on remand in this case, or
 24
      6
 25    As explained in the next section, this is particularly the case where, as here, the
      supposed orbital dicta simply echoes the Court’s holding as to severability, which
 26   expressly stated that the robocall prohibition shall remain in effect.
 27                     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S
                             MOTION FOR JUDGMENT ON THE PLEADINGS
 28                                             -9-
Case 5:19-cv-02072-MCS-SP Document 60 Filed 11/16/20 Page 14 of 22 Page ID #:1637




  1         such date that the lower courts determine is appropriate. See Reply
  2         Brief 24. On the other side of the ledger, our decision today does not
  3         negate the liability of parties who made robocalls covered by the
  4         robocall restriction.
  5   AAPC, 140 S. Ct. at 2355 n.12 (emphasis added). Despite the plain language used
  6   in the footnote, QCS claims the wording “ambiguous” and, echoing Creasy, calls
  7   this footnote “pure obiter dicta” that “is unnecessary to the decision in the case.”
  8   (Def. Mot. 11.)
  9         QCS’s argument is an act of attempted misdirection. While the footnote may
 10   not be the Court’s holding as to severability, Justice Kavanaugh’s severability
 11   judgment set forth in Section III—which was joined by 7 of the Justices (the entire
 12   Court except for Justices Gorsuch and Thomas)—actually concludes with the
 13   following holding: “In short, the correct result in this case is to sever the 2015
 14   government-debt exception and leave in place the longstanding robocall
 15   restriction.” AAPC, 140 S. Ct. at 2355. (emphasis added). It is this holding to which
 16   Footnote 12 is appended, and it makes emphatically clear that with respect to
 17   severability, the Court’s judgment is that the amendment was severed and the
 18   “longstanding robocall restriction” remained in place. AAPC, 140 S. Ct. at 2355. By
 19   focusing instead on the Footnote 12 and proceeding as if the only holding in the
 20   opinion adopted by a majority of the Justices was that the “automated-call ban
 21   combined with the government-debt exception was unconstitutional pre-severance,”
 22   (Def. Mot. 12) QCS impermissibly writes the express language of the severability
 23   holding out of the opinion. There is no basis for doing so other than to shield QCS
 24   from liability, and the Court should reject QCS’s attempted redraft.
 25         Moreover, Footnote 7 of the AAPC Opinion addressed the issue of
 26   “invalidat[ing] more than just the offending provision”. The Court stated:
 27                     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S
                             MOTION FOR JUDGMENT ON THE PLEADINGS
 28                                             -10-
Case 5:19-cv-02072-MCS-SP Document 60 Filed 11/16/20 Page 15 of 22 Page ID #:1638




  1
  2         If courts had broad license to invalidate more than just the offending
  3         provision, a reviewing court would have to consider what other
  4         provisions to invalidate: the whole section, the chapter, the statute, the
  5         public law, or something else altogether. Courts would be largely at sea
  6         in making that determination, and usually could not do it in a principled
  7         way. Here, for example, would a court invalidate all or part of the
  8         Bipartisan Budget Act of 2015 rather than all or part of the 1991 TCPA?
  9         After all, that 2015 Bipartisan Budget Act, not the 1991 TCPA, added
 10         the constitutionally problematic government-debt exception. That is the
 11         kind of free-wheeling policy question that the Court's presumption of
 12         severability avoids.
 13   AAPC, 140 S. Ct. at 2351, n.7. Thus, following QCS’ argument to its logical end
 14   would result in the entire Bipartisan Budget Act of 2015 being invalidated. The
 15   Court should decline to reach such a conclusion.
 16         Adopting QCS’s position would also elevate Justice Gorsuch’s dissent, in
 17   which only Justice Thomas joined, above the majority’s severability judgment.
 18   QCS fails to provide any rationale for this. Justice Gorsuch, in dicta of his own,
 19   described the majority’s severability judgment as a “suggestion,” but that doesn’t
 20   negate its legal effect. Section III’s judgment as to severability states clearly that
 21   “the correct result in this case is to sever the 2015 government-debt exception and
 22   leave in place the longstanding robocall restriction,” AAPC, 140 S. Ct. at 2355
 23   (emphasis added), before ever reaching the footnote—which essentially repeated
 24   the holding for emphasis.
 25         Further, and as explained above, characterizing Footnote 12 as dicta would
 26   work to potentially harm those callers who, unlike QCS, in good faith made
 27                      PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S
                              MOTION FOR JUDGMENT ON THE PLEADINGS
 28                                              -11-
Case 5:19-cv-02072-MCS-SP Document 60 Filed 11/16/20 Page 16 of 22 Page ID #:1639




  1   “robocalls to collect government debt after the effective date of the 2015
  2   government-debt exception and before the entry of final judgment by the District
  3   Court on remand in AAPC.” Footnote 12 serves to protect from liability those
  4   callers who, relying on the apparently facial validity of the government-debt
  5   exception, weren’t actually excepted from the TCPA. Discounting Footnote 12 as
  6   “pure obiter dicta” would have the likely impact of exposing these callers to
  7   potential liability.
  8          Finally, QCS claims that Footnote 12, at most, only applies to past judgments
  9   reached during period of time the government-debt collection exception was
 10   supposedly in force. (Def. Mot. 12-13.) The Court should refuse this attempted re-
 11   write as well: as much as it is improper to delete language from the decision that
 12   QCS find unfavorable, it is equally improvident to insert language that simply isn’t
 13   there. Indeed, nowhere does Footnote 12, or Section III’s severability judgment,
 14   ever purport to “leave in place” only judgments that were reached during the pre-
 15   severance period.
 16          QCS’s discussion of Footnote 12 continues to turn the actual decision
 17   reached in AAPC on its head: QCS asks this Court to strike “the correct result in
 18   this case is to sever the 2015 government-debt exception and leave in place the
 19   longstanding robocall restriction” from the judgment as to severability while at the
 20   same time it tries to read language limiting the holding (as repeated in Footnote 12)
 21   solely to past judgments into the decision that simply isn’t there. While QCS’s same
 22   lawyers may have convinced two out-of-circuit district courts to reimagine AAPC in
 23   this way, this Court should not be so similarly persuaded.
 24          C.     The Supreme Court’s decision in Seila Law in no way supports
 25                 QCS’s argument.
 26
 27                          PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S
                                  MOTION FOR JUDGMENT ON THE PLEADINGS
 28                                                -12-
Case 5:19-cv-02072-MCS-SP Document 60 Filed 11/16/20 Page 17 of 22 Page ID #:1640




  1         QCS also maintains that the Supreme Court’s decision in Seila Law, LLC v.
  2   Consumer Fin. Prot. Bureau, 140 S. Ct. 2183, 2193, 207 L. Ed. 2d 494 (2020),
  3   which was issued this past June, supports its position that the entire TCPA from
  4   2015 until now was rendered a nullity by AAPC. (Def. Mot. 14-16.) Fortunately for
  5   consumers harmed by QCS’s telemarketing, Seila Law does no such thing.
  6         First, Seila Law doesn’t address the situation present in Eberle, Frost, AAPC
  7   and, by extension, the instant matter: the impact of an unconstitutional amendment
  8   that was added to an otherwise constitutional law once the amendment has been
  9   severed. Seila Law challenged the make-up of the Consumer Financial Protection
 10   Bureau (“CFPB”), specifically restrictions placed on the President’s ability to
 11   remove the Bureau’s single director under The Dodd-Frank Wall Street Reform and
 12   Consumer Protection Act (“Dodd-Frank”), 124 Stat. 1376. Seila Law concluded
 13   that such restrictions violated the Constitution’s separation of powers. Critically,
 14   however, at no point does the decision address the impact of any amendments to
 15   Dodd-Frank—the restrictions on the President’s ability to remove the CFPB’s
 16   Director were included in the original act. See, e.g., Frost, 278 U.S. at 525
 17   (explaining that “If section 3714 as originally passed had contained the proviso, the
 18   effect would be to render the entire section invalid…. But the proviso here in
 19   question was not in the original section. It was added by way of amendment many
 20   years after the original section was enacted.”). As such, the key question in this
 21   matter—whether an unconstitutional amendment to the TCPA rendered the entire
 22   Act unconstitutional during the period in which the Amendment was in effect (from
 23   enactment prior to judgment severing it in AAPC)—simply wasn’t implicated or
 24   addressed in Seila Law in any way. As such, Seila Law is inapposite.
 25         Second, even if the Court were to consider Seila Law on point (it shouldn’t)
 26   in remanding the case for further consideration, Seila Law focused on
 27                     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S
                             MOTION FOR JUDGMENT ON THE PLEADINGS
 28                                             -13-
Case 5:19-cv-02072-MCS-SP Document 60 Filed 11/16/20 Page 18 of 22 Page ID #:1641




  1   Congressional intent. That is, Seila Law required remand to address the
  2   Government’s position that the demand for documents served on Seila Law, LLC
  3   remained enforceable (despite having been issued by a Director who had been
  4   granted unconstitutional authority) due to the “ratification” of the demand by an
  5   Acting Director. As the Seila Law court explained:
  6         As the defendant in this action, petitioner seeks a straightforward
  7         remedy. It asks us to deny the Government’s petition to enforce the civil
  8         investigative demand and dismiss the case. The Government counters
  9         that the demand, though initially issued by a Director unconstitutionally
 10         insulated from removal, can still be enforced on remand because it has
 11         since been ratified by an Acting Director accountable to the President.
 12         The parties dispute whether this alleged ratification in fact occurred and
 13         whether, if so, it is legally sufficient to cure the constitutional defect in
 14         the original demand. That debate turns on case-specific factual and
 15         legal questions not addressed below and not briefed here. A remand for
 16         the lower Courts to consider those questions in the first instance is
 17         therefore the appropriate course—unless such a remand would be futile.
 18   140 S. Ct. at 2208. In determining whether remand would be futile, the Seila Court
 19   focused on whether the directorship provision was severable which, in turn, hinged
 20   “on the critical question [of] whether Congress would have preferred a dependent
 21   CFPB to no agency at all.” Id. at 2183 (Emphasis in original) (“That is the only
 22   question we have the authority to decide, and the answer seems clear…[w]e think it
 23   clear that Congress would prefer that we use a scalpel rather than a bulldozer in
 24   curing the constitutional defect we identify today.”). Because the Court refused to
 25   conclude that Congress would’ve wanted no CFPB at all, the majority severed the
 26   directorship provision and remanded for further proceedings.
 27                     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S
                             MOTION FOR JUDGMENT ON THE PLEADINGS
 28                                             -14-
Case 5:19-cv-02072-MCS-SP Document 60 Filed 11/16/20 Page 19 of 22 Page ID #:1642




  1         If the presence of the offending provision, in and of itself, had been sufficient
  2   to render the entire CFPB unconstitutional—as QCS would have this Court
  3   believe—then there would have been no need for remand. Seila Law reached the
  4   opposite conclusion. Moreover, and continuing the trend of judicial restraint
  5   exercised in Seila Law, Justice Kavanaugh in AAPC explained that the preference
  6   wasn’t to throw out the entire statute but simply to sever the remaining provisions.
  7         And of course, the case for honoring Congressional intent and refusing to
  8   negate an otherwise constitutional enactment has even greater force where, as here,
  9   the offensive provision was present in an amendment which was later severed.
 10   Again, unlike the directorship provision that was present in Dodd-Frank from the
 11   get-go, the government debt collection assessment was added as an amendment to
 12   the TCPA—an act that had been otherwise constitutional for decades and can stand
 13   independently as the truest expression of legislative intent.
 14         As a final point here, Justice Kavanaugh repeatedly cited Seila Law favorably
 15   in AAPC and never once intimated that it rendered the entire TCPA void during the
 16   pre-severance life of the 2015 Amendments. Nor did Justice Gorsuch make such a
 17   claim in the dissent. This Court should refuse to reach conclusions endorsed by
 18   none of the Justices.
 19         In short, Seila Law doesn’t actually offer QCS much support.
 20         D.     There is no question that Congress intended the robocall
 21                restriction to remain valid.
 22         Lastly, and as Justice Kavanuagh explained in the Court’s judgment as to
 23   severability, that “[T]he people’s representatives have made crystal clear that
 24   robocalls must be restricted.” AAPC, 140 S. Ct. at 2356. QCS understandably
 25   desires the opposite: it broke the law and wants a proverbial “get out of jail free”
 26   card. But that would require upending the entirety of the TCPA for the last 5
 27                     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S
                             MOTION FOR JUDGMENT ON THE PLEADINGS
 28                                             -15-
Case 5:19-cv-02072-MCS-SP Document 60 Filed 11/16/20 Page 20 of 22 Page ID #:1643




  1   years—an Act that has independently stood as Constitutionally firm since 1991—a
  2   conclusion no lawyer or jurist could credibly claim reflects the intent of Congress.
  3   While Justice Kavanuagh explained that debt-collectors who had made calls on
  4   behalf of the government pursuant to unconstitutional exception couldn’t be held
  5   liable for calls during that period of time, the robocall restriction plainly stands.
  6         Of course, QCS didn’t rely on the exception for government debt
  7   collectors—it made telemarketing calls that have been unlawful for decades. This
  8   Court should refuse to excuse such violations based upon two district court
  9   decisions that disregard the intent of Congress and overlook a century of American
 10   jurisprudence.
 11   IV.   CONCLUSION
 12         QCS’s arguments fail. QCS fails to cite long-standing precedent that holds
 13   unconstitutional amendments are legal nullities that are powerless to impact pre-
 14   existing constitutional enactments. QCS also ignores the actual language of Justice
 15   Kavanugh’s judgment with respect to severability, which a total of 7 justices signed
 16   onto, concluding that “the correct result in this case is to sever the 2015
 17   government-debt exception and leave in place the longstanding robocall
 18   restriction.” Instead, QCS places undue weight on Seila Law, a case that, by
 19   emphasizing judicial restraint, actually supports Plaintiff Trujillo’s position.
 20   Ultimately, QCS’s argument flatly contradicts Congressional intent, which no one
 21   could credibly argue supports a finding that the entire TCPA was ineffective for the
 22   last 5 years. While QCS would certainly benefit from such a liability shield, there is
 23   simply no legal justification for crafting one.
 24         WHEREFORE, Plaintiff Trujillo respectfully requests that the Court deny
 25   QCS’s Motion for Judgment on the Pleadings and for such additional relief as the
 26   Court deems necessary, reasonable, and just.
 27                      PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S
                              MOTION FOR JUDGMENT ON THE PLEADINGS
 28                                              -16-
Case 5:19-cv-02072-MCS-SP Document 60 Filed 11/16/20 Page 21 of 22 Page ID #:1644




  1
  2                                      Respectfully Submitted,
  3                                      MICHAEL TRUJILLO, individually and
                                         on behalf of all others similarly situated,
  4
  5   Dated: November 16, 2020           By:      /s/ Patrick H. Peluso
                                                   One of Plaintiff’s Attorneys
  6
                                         Afshin Siman (Cal. Bar No. 309956)
  7                                      Law Office of Afshin Siman
                                         6210 Wilshire Blvd., Suite 211
  8                                      Los Angeles, CA 90048
                                         Telephone: (424) 229-9778
  9                                      siman@simanlawfirm.com
 10                                      Steven L. Woodrow*
                                         swoodrow@woodrowpeluso.com
 11                                      Patrick H. Peluso*
                                         ppeluso@woodrowpeluso.com
 12                                      Woodrow & Peluso, LLC
                                         3900 East Mexico Avenue, Suite 300
 13                                      Denver, Colorado 80210
                                         Telephone: (720) 213-0676
 14                                      Facsimile: (303) 927-0809
 15                                      *Pro Hac Vice
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27                  PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S
                          MOTION FOR JUDGMENT ON THE PLEADINGS
 28                                        -17-
Case 5:19-cv-02072-MCS-SP Document 60 Filed 11/16/20 Page 22 of 22 Page ID #:1645




  1                           CERTIFICATE OF SERVICE
  2         The undersigned hereby certifies that a true and correct copy of the above
  3   titled document was served upon counsel of record by filing such papers via the
  4   Court’s ECF system on November 16, 2020.
  5                                         /s/ Patrick H. Peluso
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27                    PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S
                            MOTION FOR JUDGMENT ON THE PLEADINGS
 28                                           -18-
